Citation Nr: 0006506	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-10 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel







INTRODUCTION

The veteran had active service from May 1968 to November 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied service 
connection for bilateral hearing loss. 

In December 1999, the Board requested a Veterans Health 
Administration (VHA) expert medical opinion as to the 
etiology of the veteran's bilateral hearing loss.


FINDING OF FACT

The veteran's bilateral hearing loss is the result of his 
exposure to acoustic trauma during service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. §§ 
3.303, 3.304, 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  In addition, service connection may be granted 
for a chronic disease, including sensorineural hearing loss, 
if manifested to a compensable degree with one year following 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service 
connection may be granted for any disease diagnosed after 
discharged, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. 3.303(d) (1999).

The term "hearing loss disability" is defined in VA 
regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court"), in Hensley v. Brown, 5 Vet. App. 155 (1993), 
indicated that 38 C.F.R. § 3.385 (1999) does not preclude 
service connection for a current hearing disability where 
hearing was within normal limits on audiometric testing at 
separation from service if there is sufficient evidence to 
demonstrate a medical relationship between the veteran's in-
service exposure to loud noise and his current disability.  
The Board notes that the Court's directives in Hensley are 
consistent with 38 C.F.R. § 3.303(d) (1999).

A review of the veteran's DD 214 shows that the veteran had 
foreign service and was awarded the Purple Heart, Rifle 
Sharpshooter Badge, and the Combat Action Ribbon.  In 
addition, it is indicated that his Military Occupational 
Specialty was Rifleman.  

The pertinent law provides that if the veteran was engaged in 
combat with the enemy while in active service, the Secretary 
shall accept lay or other evidence as sufficient proof of 
service connection if the lay or other evidence is consistent 
with the circumstances, conditions, or hardships of such 
service, notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such service, 
and, to that end, shall resolve every reasonable doubt in 
favor of the veteran.  Service connection of such injury or 
disease may be rebutted by clear and convincing evidence to 
the contrary.  The reasons for granting or denying service 
connection in each case shall be recorded in full.  38 
U.S.C.A. § 1154(b) (West 1991).  

In this case, the Board finds the veteran is a combat 
veteran.  As noted above, where a combat veteran alleges he 
suffers disability, including hearing loss, due to an injury 
(acoustic trauma) incurred in service,  38 U.S.C.A. § 1154(b) 
must be considered.  Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza 
v. Brown, 7 Vet. App. 498 (1995).  38 U.S.C.A. § 1154 makes 
it clear that special considerations attend the cases of 
combat veterans.  

The veteran currently asserts that he was exposed to acoustic 
trauma during his service in Vietnam, that this acoustic 
trauma resulted in bilateral hearing loss, and that he still 
suffers from bilateral hearing loss.  Specifically, the 
veteran's service medical records reflect that he was wounded 
in Vietnam in June 1969 by a Chi-Con grenade.  According to 
the veteran, the explosion was so close that it affected his 
hearing.  The veteran's separation examination indicated that 
his hearing was within normal limits at discharge based on 
whispered voice testing.  

In August 1997, the veteran was afforded a VA audiological 
examination.  At that time, the veteran reported that he had 
been aware of bilateral hearing loss since 1969, and he noted 
slight progression in his communicative difficulties in 
crowds and telephone conversations.  The veteran also 
reported the onset of bilateral tinnitus following a grenade 
explosion in Vietnam in 1969.  


Audiometric testing revealed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
60
60
LEFT
15
15
75
80
80

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 88 percent in the left ear.  
The examiner noted that the test results revealed hearing 
within normal limits through 2000 Hz, with moderately severe 
sensorineural loss in the region of 3000-4000 Hz improving 
slightly to moderate loss in the region of 6000-8000 Hz.  For 
the left ear, results indicated hearing within normal limits 
through 1000 Hz, with severe sensorineural loss in the region 
of 1500-4000 Hz dropping slightly to profound loss at 6000 
Hz, but returning to severe loss at 8000 Hz.  Speech 
discrimination was excellent for the right ear, and good for 
the left ear.  The examiner did not opine as to the etiology 
of the veteran's hearing loss.

The Board notes that in the September 1997 rating decision, 
the RO denied service connection for bilateral hearing loss, 
but granted service connection for tinnitus, with an 
evaluation of 10 percent.  The RO granted service connection 
for tinnitus based on the grenade explosion experienced by 
the veteran in Vietnam.  Thus it appears that the RO conceded 
that the veteran was exposed to acoustic trauma.

On appeal, the Board found that a medical opinion as to the 
etiology of the veteran's bilateral hearing loss was 
necessary in order to fairly decide the merits of the 
veteran's claim.  As such, the Board requested an expert 
medical opinion from the Veterans Health Administration (VHA) 
in December 1999.  Specifically, the Board asked whether it 
was as least as likely as not that the veteran's current 
hearing loss is due to the veteran's exposure to acoustic 
trauma in service, and/or whether it was as least as likely 
as not that the grenade explosion experienced by the veteran 
in Vietnam caused the veteran's current hearing loss.

In response, the audiological supervisor from the West 
Roxbury VA Medical Center reviewed the veteran's claims file 
and provided an expert medical opinion regarding the etiology 
of the veteran's bilateral hearing loss.  Specifically, the 
audiologist noted that the veteran has bilateral high 
frequency, sensori-neural hearing loss accompanied with 
tinnitus, which is consistent with the history of acoustic 
trauma.  The audiologist opined that it is as least as likely 
as not that the veteran's current hearing loss and tinnitus 
are due to acoustic trauma sustained in the service.  
Moreover, the audiologist noted that the whispered voice 
separation physical would not effectively demonstrate if the 
patient had a hearing loss at 3000 or 4000 Hz and added that 
a whispered voice test is not comparable to modern audiologic 
testing.

In sum, the medical evidence of record does not reflect a 
diagnosis of bilateral hearing loss during service or for 
many years thereafter.  However, the Board notes that the 
August 1997 audiological evaluation shows that the veteran 
currently has a "hearing loss disability" under the 
applicable VA regulation.  In addition, the examination shows 
that the veteran currently has tinnitus.  The examiner noted 
that the veteran's history was positive for noise exposure 
during service.  

The August 1997 VA examination shows that the veteran related 
to the examiner that he was exposed to acoustic trauma during 
service and that the examiner relied upon this report 
regarding the onset of the veteran's tinnitus and bilateral 
hearing loss.  However, the Board notes that the records, in 
particular the (DD 214), support the veteran's report of 
noise exposure.  As such, the examiner was not relying upon 
an inaccurate medical history during the examination. 

The Board notes that although the veteran's discharge 
examination did not show that he had a hearing deficit or 
other ear disability, subsequent post-service diagnosis of 
bilateral hearing loss and tinnitus has been rendered.  In 
addition, the January 2000 expert medical opinion indicated 
that the whispered voice test would not effectively 
demonstrate if the veteran had a hearing loss at 3000 or 4000 
Hz and that a whispered voice test is not comparable to 
modern audiologic testing.  Moreover, the audiological expert 
opined that the veteran's bilateral hearing loss was as least 
as likely as not caused by acoustic trauma in service.

With the resolution of every reasonable doubt in favor of the 
veteran as required by 38 U.S.C.A. § 1154(b) (West 1991), the 
Board finds that the current VA expert medical opinion is 
sufficient to demonstrate a medical relationship between the 
veteran's in-service noise exposure and his current bilateral 
hearing loss.  The Board further finds, with the resolution 
of every reasonable doubt in favor of the veteran, that even 
though there is an absence of medical treatment for bilateral 
hearing loss for many years after service, the current 
medical evidence coupled with expert opinion of record 
establishes that the veteran's current bilateral hearing loss 
disability was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 1154(b), 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.385 (1999).


ORDER

Service connection for bilateral hearing loss is granted.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

